     Case 2:18-cv-01184-JCM-EJY Document 107 Filed 08/19/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   RAMON MURIC-DORADO,                                        Case No. 2:18-cv-01184-JCM-EJY
 5                  Plaintiff,
                                                                             ORDER
 6          v.
 7   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
 8
                    Defendants.
 9

10          Before the Court is Plaintiff’s Request for Reservice of Summons/Complaint to Unserved
11   Defendants (ECF No. 84). No response to this Request was filed by Defendants.
12          Plaintiff’s Motion seeks reservice of named defendants Robert Neumiller and Larry
13   Williamson. The Court denies this request. The Court has provided Plaintiff substantial opportunity
14   to identify and serve defendants, issuing summonses to all known addresses located for each named
15   defendant. On June 10, 2020, the U.S. Marshal Service attempted service on defendant Robert
16   Neumiller at the last known address provided by the Las Vegas Metropolitan Police Department
17   (“Metro”). Sadly, the U.S. Marshal Service was told on that date that Mr. Neumiller is deceased.
18   With respect to defendant Larry Williamson, service was attempted through Naphcare’s resident
19   agent. This service attempt was based on Metro’s representation that it believes Mr. Williamson
20   was employed by Naphcare at the time the events about which Plaintiff complains. However, the
21   registered agent for Naphcare refused service for Mr. Williamson. Despite the substantial passage
22   of time, Plaintiff has provided no additional information regarding how to locate Mr. Williamson.
23   Thus, with receipt of all information in Metro’s possession regarding Mr. Williamson’s location for
24   purposes of service, there is nothing more that the Court will order at this time.
25

26

27

28
                                                       1
     Case 2:18-cv-01184-JCM-EJY Document 107 Filed 08/19/20 Page 2 of 2




 1         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Request for Reservice of

 2   Summons/Complaint to Unserved Defendants (ECF No. 84) is DENIED.

 3         Dated this 19th day of August, 2020

 4

 5                                               ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
